conclude that the district court did not err in denying the motion.
                 Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 2




                                                                                J.
                                                   Hardesty


                                                                                J.
                                                   Douglas


                                                                                J.




                 cc: Hon. Robert W. Lane, District Judge
                      Frederick William Adkins
                      Nye County District Attorney
                      Attorney General/Carson City
                      Nye County Clerk




                       2 We  have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A    e